902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas RAPER, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 89-3569.
United States Court of Appeals, Sixth Circuit.
April 30, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges;  and WILLIAM K. THOMAS, Senior District Judge*
PER CURIAM.


1
Plaintiff-appellant Thomas Raper has appealed from the decision of the district court granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Raper's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the Secretary's denial of disability benefits is supported by substantial evidence.


2
Accordingly, the judgment in favor of the Secretary is AFFIRMED for the reasons stated in the Magistrate's Report of January 27, 1989 as adopted by the district court on May 2, 1989.



*
 The Honorable William K. Thomas, Senior District Judge, United States District Court for the Northern District of Ohio, sitting by designation